THEATTORNEY                    GENE-E
                      Q,F     TEXAS
                     AUSTIN    11. TICKAS

                       February       6, 1963


    Hon. George Beto, Direotor              Opinion No. C-9
    Texas Department of Corrections
    Huntsville, Texas                       Re:   Authority of Walker
                                                  County to contract
                                                  with the Department
                                                  of Corrections to re-
                                                  finish county-owned
    Dear Dr. Beto:                                property.
             Your request for an opinion reads as follows:
             "Texas Department of Corrections conducts
        a Vocational.Educatlon Training program among
.       the inmates at FergusonState Farm, The pur-
        pose of the program is to teach the Inmates
        a trade so that they may become self supporting
        and better prepared to make proper adjustment
        when released from custody. The principal
        trades being taught now are furniture repair
        and refinishing, furniture upholstering, auto
        body and fender work, welding, carpentering,
        T-V and radio repair and gas and electric
        equipment and appliance servicing.
              "The inmates are encouraged to enter the
         program but their participation is entirely on
         a voluntary basis. The response has been most
         satisfactory. Our policy has been to require
         that all articles repaired be the property of
         the Texas Department of Corrections and, where
         possible, that they be put to useful purposes
         In the system after repair. However, we are
         having much difficulty in obtaining repair
         articles to work with, without which the pro-
         gram cannot be successful.
              "Huntsville Memorial Hospital, owned by
         Walker County, Texas, an agency of the State
         of Texas, is willing to furnish all of the
         materials needed and permit us to refinish
         all of the furniture in the Hospital. When
         refinished the furniture will be returned to



                                 -34-
Hon. George Beto, page 2 (C- g   )


     Walker County, Texas, and used in Its Hospital.
     The proposed program would require considerable
     time to complete, since we would be doing the
     work on a room at a time basis. We want to
     accept the offer of Walker County but are con-
     cerned with whether inmate labor, even on a
     voluntary basis,-can legally be used where
     the refinished furniture remains the property
     of and will be returned to and used by Walker
     County, Texas, in the operation ofits County-
     owned Hospital.
         -"Your advice on this question will be
     greatly apprecidted."
          While Article 62032, Vernon's Civil Statutes,
specifically authorizes the Department of Corrections to enter
into contracts for the sale of any product or article manu-
factured or produced by the System, to any other departments,
boards, commissions or institutions of the State of Texas, we
find no provision authorizing the Department of Corrections
to enter into contracts with counties for the repair or re-
finishing of county-owned property.
          Likewise, while the commissioners court of each
county is authorized underthe provisions of Article 2351d,
Vernon's Civil S,tatites,to purchase certain road machinery,
equipment, tires and tubes ~through the State Board of Control,
we know of no provision which would authorize the county to
enter into contracts outlined in your request.    The fact
that the commissioners court is authorized to enter into con-
tracts for the repair and renovation of county-owned property
with individuals, ~corporatlons and associations does not
authorize the county to contract with a State.agency for such
purposes without statutory authorization.
          In the absence of statutory authorization, you are
advised that the Department of Corrections and Walker County
cannot enter into a co'ntractwhereby county-owned property
will be repaired and refinished by voluntary inmate labor.

                     SUMMARY
          The Department of Corrections is not authorized
     to enter into contracts with counties whereby county-
     owned property will be repaired and refinished by
     voluntary inmate labor.
Hon. George Beto, page 3 (C-9    )


                           Yours very truly,
                           WAGGONER CARR
                           Attorney General of Texas




JR:ms:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
W. 0. Shultz
Jack Norwood
Marietta Payne
APPROVED FOR ATTORNEY GENERAL
By: Stanton Stone




                          -36-